Examiner’s Statement of Reasons for Allowance

The Office Action mailed on December 30, 2020 objected to Fig. 25.  Those objections are withdrawn.  The drawings filed on July 2, 2019 are accepted.
For the record, however, the applicant’s remark, “As can be seen, there is a connect spacer 640cs between the gate structures 620 and 720 and the insulating support 560,” is incorrect.  Specifically, the connect spacer 640cs (shown in Fig. 26) is between the gate structures 620 and 720 (it connects their respective gate spacers 640 and 740 as per the specification at page 37, paragraph [00136]), but it is not between the gate structures 620 and 720 and the insulating support 560 (it is formed on the sides of the insulating support 560).

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.

/MARK V PRENTY/Primary Examiner, Art Unit 2814